Title: Thomas Jefferson to John Hollins, 16 February 1810
From: Jefferson, Thomas
To: Hollins, John


          
            Dear Sir
             
                     Monticello 
                     Feb. 16. 10.
          
           
		   Altho the late change of Weather from cold to warm has probably relieved you from an embargo so much more effectual than the one we tried, yet I take the chance of the post to anticipate the departure of the plaister and to pray it may be sent in the rough according to the advise of mr Pitt as mentioned in your’s of the 9th. we are in the habit of grinding it at my own mills. 
		  
			 
			 P. Carr is confined to the bed with rheumatism, and is indeed very poorly. he
			 gets no sleep but with the aid of Laudanum.
			 mr Nicholas is still confined to the house. all else well.
			 
		  my esteem & respects attend mrs Hollins & yourself.
          
            Th:
            Jefferson
        